COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        2017 Yale Development, LLC v. Steadfast Funding, LLC, et
                            al.
Appellate case number:      01-20-00027-CV
Trial court case number:    2016-64847
Trial court:                190th District Court of Harris County
       On November 16, 2020, appellant, 2017 Yale Development, LLC, filed a motion
requesting leave from the Court to exceed the word limit for its appellant’s brief. See TEX.
R. APP. P. 9.4(i)(2)(B) (providing 15,000 word limit for brief filed in appellate court).
Appellant seeks leave to file a brief not to exceed 25,000 words, representing that this
appeal “involve[s] over fifty parties and complex interwoven claims.”
        Appellant’s motion includes a certificate of conference representing that appellant
attempted to confer with counsel for appellees via electronic mail on November 16, 2020,
the same day the motion was filed, but that no response had been received at the time of
filing. See TEX. R. APP. P. 10.3(a)(2) (“A court should not hear or determine a motion until
10 days after the motion was filed, unless . . . the motion states that the parties have
conferred and that no party opposes the motion.”). On November 24, 2020, prior to the
expiration of ten days after the motion was filed, appellant filed its brief with this Court.
        Accordingly, appellant’s motion for leave to exceed the word limit provided by the
rules is dismissed as moot.
       It is so ORDERED.
Judge’s signature: ___/s/ Evelyn V. Keyes_______
                    Acting individually  Acting for the Court

Date: ___December 1, 2020____